Citation Nr: 1742513	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-32 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military from November 1961 to October 1963.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the Board in April 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issue of entitlement to an initial evaluation in excess of 30 percent for dermatitis was most recently before the Board in March 2016.  The Board denied the claim for an increase and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017 the Court granted a Joint Motion for Remand and remanded the claim noted in the Issue section above in order the Board to take action consistent with the terms of the Joint Motion for Remand.  


FINDING OF FACT

Throughout the appeal period, the Veteran's dermatitis did not involve more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, nor is there constant or near constant systemic therapy for the past 12-month period.  



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to an initial disability rating in excess of 30 percent for his service connected disability of dermatitis.  After a careful and considerate review of the evidence of record, the Board finds that an evaluation in excess of 30 percent is not warranted.  

Under 38 U.S.C.A. § 7104 Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, the veteran's present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service connected for dermatitis that has been evaluated as 30 percent disabling since August 23, 2006, under the provisions of Diagnostic Code 7806.  

Under Diagnostic Code 7806, dermatitis or eczema, provides that a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  The next higher rating, a 30 percent rating, is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In support of his initial claim for service connection, the Veteran submitted a note from his treating dermatologist stating that the Veteran had a history of intermittent but chronic rash since 1962.  He had been labeled with the diagnosis of Lupus and Sweet's Syndrome in the past.  However, the examiner noted that it was difficult to label him with a specific diagnosis after doing multiple biopsies over the previous few years.  At the time of the note, the Veteran's dermatologist was treating him chronically with topical steroids and hydroxychloroquine, which required eye exams and lab work to monitor for drug toxicity, and his disease, was relatively well controlled.

The Veteran has undergone several VA examinations to both determine the etiology of his skin disability and also the severity of such disability.  In August 2008, the Veteran underwent a VA examination, and at that time he reported a history of skin rashes, which required various medications for treatment; Hydroxychloroquine, Dapsone, Penicillin, and Prednisone.  The Veteran was treated with Prednisone tapers whenever he had a flare and the tapers were in the following amounts: 40 mg times three days, 30 mg times three days, 20 mg times three days and 10 mg times three days.  The Dapsone was prescribed from May 2008 to June 2008, but was discontinued due to its side effects.  The examiner noted that the Veteran continued to experience flares with chronic lesions on his body.  Additionally, when he experiences flares, he also had fevers and sweats.

Upon physical examination, the examiner noted scattered erythematous papules on the Veteran's face, scalp, trunk and extremities.  Approximately 30% of the exposed areas were affected.  Approximately 40% of the entire body was affected.  There was no scarring, disfigurement, acne, or chloracne noted at the time the examination.  The examiner diagnosed dermatitis, not otherwise specified due to inconclusive pathology over the years.  The examiner reported that that the Veteran's skin condition did not affect his ability to perform his occupational tasks except when he experienced a flare-up and had to go home.  The examiner indicated that the Veteran's skin condition did not impact his ability to perform activities of daily living unless he experiences and outbreak and became fatigued.  

Treatment notes for the period from September 2008 to October 2008 show that the Veteran was prescribed doxycycline.  He recent had a significant flare causing lesions around the eyes and ears.  Another treatment note from 2009 noted that his symptoms were treated with doxycycline for six weeks.  

Another treatment note from February 2009 showed that the Veteran had been treated with antibiotics during the previous three months to treat his skin breakouts and joint pain.  

In March 2011, the Veteran was afforded another VA examination.  The Veteran reported intermittent flares of scattered, small, red, itchy, and painful bumps that were on his face and body.  He also stated that he experienced multiple flares per year, with some active lesions present at all times.  The examiner noted that the Veteran's skin condition was being treated with multiple medications, including Dapsone, penicillin, Prednisone, and Plaquenil.  In the previous 12 months, he took doxycycline 100 mg b.i.d. prescribed a 30-day amount for flares (last filled in January 2011).  He also was given an oral Prednisone taper, starting at 20 mg, then tapering to 10, then 5 over a 15-day course.  He denied any use of topicals.  The Veteran's physical examination revealed a 5 mm, red, slightly crusted papule on the forehead.  There were numerous small (2 to 3 mm), red papules on the lower legs and elbows.  Some papules were pseudo-spiculated, and many were slightly excoriated.  Less than l of exposed skin was affected.  Approximately 1% of the entire body was affected.  There was no disfigurement or scarring, acne, or chloracne.  The examiner noted that the Veteran's skin condition did not impact his activities of daily living other than the avoidance of sun exposure.  

In April 2014, the Veteran was afforded another VA skin examination, during which he reported continued flares of individual or patches of red, itchy, and sore lesions, particularly around the face and eyes.  The examiner diagnosed eczematous dermatitis, but noted that past diagnoses have included discoid lupus erythematosus (DLE), pityriasis lichenoides et varioliformis acuta (PLEVA), chronic lymphoid papulosis and Sweet's syndrome.  Physical examination showed no scarring on the head, face, or neck.  The examiner noted that the Veteran's dermatitis covered less than 5 percent of his total body area, and was not present on his exposed areas.  The Veteran exhibited a few scattered mildly excoriated small, pink papules on torso and arms.  His face was clear, and there were no skin lesions around eyes.  He had some excoriated thin erythematous plaques by right hip and right upper thigh.  The examiner noted no scarring or disfigurement.  Additionally, the examiner found no evidence of systemic manifestations of the Veteran's skin condition.  In the last 12-month period, he used topical corticosteroids and other topical medications for 6 weeks or more, but not constant.  The Veteran did not have any debilitating episodes due to his skin condition, but noted when he has a flare he gets conjunctivitis of the eyes.  He reported not working due to his disability, and the functional impairment due to his skin condition is that he does not like to go out in public because he is self-conscious.  Ultimately, the examiner indicated that although the Veteran had past diagnoses including DLE, PLEVA, chronic lymphoid papulosis and Sweet's syndrome, his symptoms today are not consistent with those diagnoses.  The examiner noted that the Veteran was on Plaquenil/hydroxychloroquine 200 mg bid in 2006, but not constantly or near constantly for a 12 month period.  This was also confirmed by an attending dermatologist.  

Most recently, the Veteran underwent a VA skin examination in May 2016.  At that time his diagnosis of dermatitis was continued.  Upon examination it was noted that his disability did not cause scarring or disfigurement of the head, face, or neck.  There were no benign or malignant skin neoplasms nor were there any systemic manifestations due to any skin diseases.  During the previous 12 months, the Veteran had been treated with oral or topical medications that consisted of systemic corticosteroids or other immunosuppressive medications for a total duration of less than 6 weeks.  The Veteran also been prescribed oral medication; 100mg of minocycline to be taken twice a day.  The Veteran was also using a topical corticosteriod on a near constant basis.  The examiner noted that the Veteran had not had any treatments or procedures other than systemic or topical medications in the previous 12 months for exfoliative dermatitis or papulosquamous disorders.  Further, no debilitating or non debilitating episodes were noted.  At the time of this examination less than five percent of the Veteran's total exposed body area was affected by his dermatitis.  No additional skin conditions, like acne or alopecia were noted nor did the Veteran have any tumors or neoplasms.  Lastly, there were no other pertinent physical findings noted, other than those described.  

During the appeal period, private and VA treatment records showed treatment for the Veteran's skin condition.  The Veteran had periodic flare-ups with notations of rashes, and red, raised, and painful lesions.  He was treated with Plaquenil/Hydroxychloroquine, which is an antiparasitic and immunosuppressant, and Dapsone, which is an antibiotic and anti-inflammatory.  In addition, he had periods of treatment with Penicillin and Prednisone-treating clinicians noted that this treatment was "intermittent."  These drugs did not show any significant improvement of the Veteran's symptoms.  He described flare-ups on his back, chest, arms, legs, and face.  He had occasional treatment with topical medications.  These records, however, do not show his condition covers more than 40 percent of his total body or more than 40 percent of his exposed areas.  

Upon careful review of the evidence of record, it has not been shown that the Veteran's disability approximates that next higher evaluation.  In order for the Veteran to receive a 60 percent rating, it would have to be shown that his dermatitis covered more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Here, the most probative evidence of record does not show that he meets, or nearly approximates the criteria for the higher, 60 percent rating.  Moreover, the clinical evidence of record shows that the Veteran's skin symptoms fit squarely within the criteria for a 30 percent rating-namely because he uses systemic therapy for treatment more than 6 weeks, but less than constant in the last, 12-month period.  

The Board has also taken into consideration whether a staged rating would be appropriate in this Veteran's case.  However, as noted above, at no time during the appeal period has it been shown that the Veteran's condition approximates the next higher evaluation.  There was one occasion in August of 2008 when the examiner stated that the Veteran's condition came close to approximating 40 percent of his body, but the examiner went on to state that only 30 percent of the exposed areas were affected.  The Board has considered the Veteran's lay testimony as to the severity of his skin condition, and he is certainly competent to describe the location and areas of his body where he has lesions/rashes/outbreaks.  He is not, however, competent to state that his systemic symptoms (constipation, diarrhea, etc.) are manifestations of his skin disorder and/or medication for treatment of his skin disorder, nor has he submitted evidence from his private, treating professionals showing evidence to support a higher rating.  Additionally, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating for his eczema, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  In the absence of such evidence, the Board concludes that a grant of an initial rating in excess of 30 percent for dermatitis is not warranted.  38 C.F.R. §§4.3, 4.118, Diagnostic Code 7806.  

Additional Considerations 

The Board has also evaluated the possibility of remand for an extraschedular rating.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321  (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Shinseki, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the symptomatology and impairment caused by the Veteran's dermatitis are contemplated by the schedular rating criteria.  Considering the lay and medical evidence, the Veteran's skin disability currently manifests in coverage of less than 5 percent of his skin, with no evidence that his skin condition covers more than 40 percent of his entire body or more than 40 percent of his exposed areas, nor is there evidence of constant or near constant systemic therapy (such as corticosteroids or other immunosuppressive drugs) in the past 12-month period.  The only additional symptoms are flare-ups.  These findings fall well within the criteria contemplated in Diagnostic Code 7806. 

Furthermore, even if the symptoms were not adequately contemplated within the Diagnostic Code rating criteria, in this case there is no indication that the Veteran has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms." It has not been demonstrated, or even contended by the Veteran, that his dermatitis has required the Veteran to be hospitalized at any time.  He has not alleged that his dermatitis has affected his ability to work.  Nor has the Veteran alleged any comparable limitations resulting from his dermatitis.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the criteria for remand for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. 

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify has been satisfied through a notice letter dated June 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016). 

The Veteran was most recently provided VA examinations in May 2017 as well as many others, which are adequate for the purposes of determining an initial rating as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial rating in excess of 30 percent is denied.    



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


